

 
HUANTONG TELECOM SINGAPORE COMPANY
PTE LTD
 
Subsidiary of Guanzhou Global Telcom company Limited. NASDAQ (U5): GZGT,
 
913, Toa Payoh Loronq 1, #01-04 Oleander Tower, Singapore 319772
Tel + 852 27256759 Fax: + 852 27206394 http//www.guangzhouglobaltelecom.corn
 
 
Share Transfer Agreement between
 
TCAM Technology Pte Ltd
And
Huantong Telecom Singapore Company Pte Ltd
 
 
Transferor: Tan Shuang Maan          (Shareholder of TCAM Technology Pte Ltd)
 
Transferor: Tan Yong Tat, Royston  (Shareholder of TCAM Technology Pte Ltd)
 
Transferor: Tan Yong Chuan             (Shareholder of TCAM Technology Pte Ltd)
 
 
Transferee: Huantong Telecom Singapore Company Pte Ltd ("Huantong")
 
Whereas, this share transfer agreement (hereinafter referred to "Agreement") is
contracted by the above parties. The transferor above is willing to transfer
shares of TCAM Technology Pte Ltd (hereinafter referred to 'TCAM*) to the
transferee according to the terms and conditions of this Agreement, and the
transferee agrees to be transferred of the target share.
 
NOW, THEREFORE. the parties agree as follows:
 
1.  Huantong agrees to be transferred of 30% of the total authorized shares of
common stock of TCAM Technology Pte Ltd.
 
2.  Terms and conditions
 
2.1    The paid up by Huantong to acquire the 30% shall comprises, both cash of
S$200,000 and 3 5 million shares of Guangzhou Global Telecom Inc. (OTC Bullion
Board: GZGT). The s$200.000 cash will be paid into TCAM as investment for TCAM's
business operation. The 3.5 million shares of GZGT will be paid to existing TCAM
shareholders and relevant party (refer to appendix 4). The paid up shall be
completed within 15 days upon official agreement signed.
 
 
1

--------------------------------------------------------------------------------

HUANTONG TELECOM SINGAPORE COMPANY
PTE LTD
 
Subsidiary of Guanzhou Global Telcom company Limited. NASDAQ (U5): GZGT,
 
913, Toa Payoh Loronq 1, #01-04 Oleander Tower, Singapore 319772
Tel + 852 27256759 Fax: + 852 27206394 http//www.guangzhouglobaltelecom.corn
 
 
2.2    Cost of account auditing. legal charges, handling fee, etc. shall be
borne by respective parties if required to do.
 
2.3   TCAM shareholders shall be able to sell the 50% of the GZGT shares freely
in the US market after 6-months of holding period, upon achieving the net profit
of S$0.2 million for the second half of FY2008 (from 01Jan08 to 30Jun08). The
remaining 50% of GZGT shares shall be able to sell freely after one years of
holding period. At all situations, TCAM shareholders shall not have any
restrictions in selling the GZGT shares after one year of holding period.
 
2.4    TCAM management team shall remain the right to manage and maintain all
current business transaction and activities.
 
3.  Representations and Warrants
 
3.1   TCAM shareholders shall be able to sell the 50% of the GZGT shares freely
in the US market after 6-months of holding period, upon achieving the net profit
of S$0.2 million for the second half of FY2008 (from 01Jan08 to 30Jun08). At all
situations, TCAM shareholders shall not have any restrictions in selling the
GZGT shares after one year of holding period.
 
3.2    TCAM Technology Pte Ltd must be clear of all outstanding loans or
liabilities to all parties inclusive of banks before acquisition can be
completed.
 
3.3    TCAM shall allocate 2 director seats to Huantong representatives.
Huantong has appointed Mr. Kelvin Loh and Mr. Glenn Yang in TCAM board of
directors. Mr. Glenn Yang is also appointed as the financial controller for
TCAM. Directors designated by Huantong shall not be dismissed by the board of
directors of TCAM, unless they made material mistakes. In addition, Huantong
shall be entitled to change the designation of his appointed directors.
 
3.4     The transferors guarantee that the transfer of the shares of TCAM has
been approved by the board of shareholders and directors. (The relating
resolutions are attached with this Agreement)
 
 
2

--------------------------------------------------------------------------------

HUANTONG TELECOM SINGAPORE COMPANY
PTE LTD
 
Subsidiary of Guanzhou Global Telcom company Limited. NASDAQ (U5): GZGT,
 
913, Toa Payoh Loronq 1, #01-04 Oleander Tower, Singapore 319772
Tel + 852 27256759 Fax: + 852 27206394 http//www.guangzhouglobaltelecom.corn
 
 
3.5    The transferors assure the truthful of the financial data and the
operating result provided.
 
3.6    TCAM management team shall be in full co-operation with
Huantongmanagement to meet the projected revenue.
 
3.7    The action of payment done by transferee to any one of the transferors is
treated as valid implement.
 
3.8    Both parties of the agreement should keep confidential of involved
business secrets. These obligations of confidentiality in commercial secrets
should be carried out till it is legitimated public disclosure.
 
4.  Liability of breach
 
4.1    Both sides agreed that if one party breaches any terms or conditions of
the agreement, and make another party suffered any loss, it should compensate
the loss of another party.
 
4.2    Transferee shall bear the responsibility of any delay of executing it's
liability to place the investment and shares according the agreement.
 
5.  Applicable law
 
The setup. effective and explanation of the agreement are all applied to the law
of PRC.
 
6.  Resolve of dispute
 
All disputes with the agreement should be submitted to the Guangzhou Arbitration
Commission and in accordance with the effective arbitration rules to arbitrate.
Arbitration ruling is final and binding on both parties.
 
7.  The agreement is written in Chinese and English. and is subject to the
Chinese version.
 
8.  This agreement is in 6  copies, the transferor and the transferee holds
three copies respectively.
 
 
 
3

--------------------------------------------------------------------------------

HUANTONG TELECOM SINGAPORE COMPANY
PTE LTD
 
Subsidiary of Guanzhou Global Telcom company Limited. NASDAQ (U5): GZGT,
 
913, Toa Payoh Loronq 1, #01-04 Oleander Tower, Singapore 319772
Tel + 852 27256759 Fax: + 852 27206394 http//www.guangzhouglobaltelecom.corn
 
 
 
Appendixes

Appendix 1: The relating documents of resolutions which approved by the board of
shareholders and directors to approve this transfer.     Appendix 2: Financial
documents of TCAM.     Appendix 3: Identity information of transferor. (
Identity certificate documents or certificate of incorporation with signature
and stamp).     Appendix 4:   Shares distribution     Transferor (1): Tan Shuang
Maan (Shareholder of TCAM Technology Pte Led)     signature:  /s/ Tan Shuang
Maan     Date: 14 Feb, 2008     Transferor (2): Tan Yong Tat (Shareholder of
TCAM Technology Pte Led)     signature:  /s/ Tan Yong Tat     Date: 14 Feb, 2008
    Transferor (3): Tan Yong Chuan (Shareholder of TCAM Technology Pte Led)    
Signature:  /s/ Tan Yong Chuan     Date: 14 Feb, 2008

 
 
4

--------------------------------------------------------------------------------

HUANTONG TELECOM SINGAPORE COMPANY
PTE LTD
 
Subsidiary of Guanzhou Global Telcom company Limited. NASDAQ (U5): GZGT,
 
913, Toa Payoh Loronq 1, #01-04 Oleander Tower, Singapore 319772
Tel + 852 27256759 Fax: + 852 27206394 http//www.guangzhouglobaltelecom.corn
 
 
Date:
 
Transferee: Huantong Telecom Singapore Company Pte Ltd
 
Transferee: Loh Koon Kit
Authorized signature:  /s/Loh Koon Kit
 
date: 14 Feb, 2008
 
Transferee: Glenn Yang Wei
Authorized signature:  /s/Glenn Yang Wei
 
date: 14 Feb, 2008
 
 
 
5

--------------------------------------------------------------------------------


 

 
 
APPENDIX 4 - Shares Distribution

 

NAME NOS. OF SHARES (GZGT)   Tan Shuang Maan 2,025,000   Tan Yong Tat, Royston
525,000   Tan Yong Chuan 405,000   Cho Yiong _Tay 45,000   Li Jie Wen 180,000  
Loh Koon Kit 100,000   Glenn Yang Wei 100,000   Tan Chin Hung 50,000   Chan Heng
Chong 50,000   Lee Zixiang  20,000  

 
Total Number of Shares: 3,500,000 (GZGT)
 
6
 